Citation Nr: 1615175	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-02 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge in June 2012 by videoconference.  A transcript of the hearing is of record.

The issue of entitlement to service connection for tinnitus has been raised by the record in a February 2016 claim for benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

In an April 2013 remand, the Board requested that the Veteran be provided a VA psychiatric examination to determine the etiology of the claimed psychiatric disability.  In a June 2013 VA psychiatric examination report, written in attempted compliance with the Board's remand request, a VA examiner stated that the Veteran reported experiencing mild depressive symptoms throughout most of his life, even during childhood.  After the examination, the examiner diagnosed a dysthymic disorder.  Having reviewed the evidence, the examiner wrote that it was not at least as likely as not that the diagnosed dysthymic disorder was either etiologically related to service; or became manifest either during service or within one year of the Veteran's discharge from service.  The examiner did not provide any rationale, to include references to the evidence, for this opinion.  Although the Veteran stated that his dysthymic disorder preexisted service, the examiner did not offer any opinion regarding whether a preexisting dysthymic disorder was aggravated by service.  A remand is necessary to obtain an additional medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist who has not previously examined him.  The examiner must review the record and should note that review in the report.  A complete rationale should be given for all opinions and conclusions expressed.  The examiner may consider the Veteran's recent VA treatment records, to include the May 2015 VA suicide hotline records, in which the Veteran told VA counselors that he was not having any mental disorder symptomatology and that he called to complain about a lengthy wait time for treatment for dizzy spells at a VA Medical Center.  The examiner is asked to provide the following opinions:

(a)  Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b)  If a diagnosis of PTSD is warranted, is it at least as likely as not (50 percent or greater probability) due to a verified inservice stressor or due to the fear of hostile military or terrorist action during service?

(c)  Did dysthymic disorder or any other mental disorder clearly and unmistakably preexist the Veteran's entrance to service? If so, please cite the evidence that supports that finding.

(d)  Is it clear and unmistakable that any preexisting mental disorder was not permanently aggravated beyond its normal progression during service?

(e)  For any diagnosed mental disorder that did not clearly and unmistakably preexist the Veteran's entrance to service, is it at least as likely as not (50 percent or greater probability) that the diagnosed mental disorder is etiologically related active service?

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

